Opinion filed March 31, 2017




                                     In The


        Eleventh Court of Appeals
                                 ____________

                               No. 11-17-00056-CR
                                 ____________

                ANGEL MORENO GONZALEZ, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 220th District Court
                           Comanche County, Texas
                   Trial Court Cause No. 00-01-02203-CCCR


                     MEMORANDUM OPINION
      Angel Moreno Gonzalez, Appellant, filed a pro se notice of appeal from the
denial of his “Motion Nunc Pro Tunc.” Appellant sought to have the trial court enter
a judgment nunc pro tunc to correct a clerical error in a judgment that was rendered
in March 2000; he claims that the judgment should reflect that he was convicted of
the offense of “Assault,” not “Sexual Assault.” We dismiss the appeal for want of
jurisdiction.
      When the appeal was filed in this court, we notified Appellant by letter that
the order from which he attempted to appeal did not appear to be a final, appealable
order. We requested that Appellant respond and show grounds to continue, and we
informed him that this appeal may be dismissed. Appellant filed a response in which
he states that he timely appealed from the trial court’s denial of the motion.
      An intermediate appellate court has no jurisdiction over an appeal from an
order denying a request for judgment nunc pro tunc because such an order is not an
appealable order. Sims v. State, No. 05-14-01438-CR, 2014 WL 6453607, at *1
(Tex. App.—Dallas Nov. 18, 2014, no pet.) (mem. op., not designated for
publication); Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi
2003, no pet.); Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet.
dism’d). Thus, we have no jurisdiction to entertain this appeal.
      We dismiss this appeal for want of jurisdiction.


                                                           PER CURIAM


March 31, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2